SLEET, Judge.
Brian Chesser appeals the order revoking his probation and his resulting forty-month sentence. He argues that the trial court denied him due process when it interrupted him at the sentencing hearing and refused to listen to his statements before sentencing him. We agree. See Amason v. State, 76 So.3d 374, 377 (Fla. 2d DCA 2011) ("A probationer must have an opportunity to present mitigating evidence and argue for sentencing alternatives when the court has sentencing discretion." (citing Black v. Romano, 471 U.S. 606, 614, 105 S.Ct. 2254, 85 L.Ed.2d 636 (1985) )); see also Johnpier v. State, 89 So.3d 996, 996 (Fla. 2d DCA 2012) (reversing probationer's sentence when "the trial court erred by refusing to hear any argument on sentencing").
The trial court properly accepted Chesser's admission to the violation. However, we must reverse the revocation of Chesser's probation and his resulting sentence and remand to the trial court for further proceedings.
Reversed and remanded.
VILLANTI and KHOUZAM, JJ., Concur.